Citation Nr: 0831077	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for post-traumatic 
headaches.

3.  Entitlement to service connection for nose/sinus 
condition (also referred to as respiratory problems).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
February 1953 in the United States Air Force during the 
Korean Conflict Era. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.

Although the veteran requested a video conference hearing 
before the Board, the veteran subsequently cancelled his 
hearing that was scheduled for January 4, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The RO has not made reasonable efforts to obtain relevant 
service medical records and/or reconstruct the service 
medical records pursuant to VA's duty to assist under 38 
U.S.C.A. § 5103A.  First, although the RO made an attempt to 
obtain service records through PIES; the record on appeal 
does not contain a response from PIES.  Further, the veteran 
described medical treatment from 701st Hospital Wing in 
Weisboden, Germany for a contusion when a trailer truck 
towing a missile tipped over.  (See written statement dated 
November 2005).  The veteran asserts that he has had 
headaches since this incident.  It does not appear from the 
claims file that any attempt has been made to obtain these 
medical records.  Efforts must be made to obtain such records 
and rebuild the file pursuant to 38 C.F.R. §3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the 
National Personnel Records Center (NPRC) 
and request a search for any and all 
records, medical and personnel, if 
available.

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

2.  The RO should also contact the United 
States Air Force Military Personnel 
Center (AFPC), for any information they 
may have regarding the veteran.  Any 
information obtained is to be associated 
with the claims folder. 

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

3.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be requested 
(i.e. from 701st Hospital Wing in 
Weisboden, Germany).  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

4.  After completion of the above 
development, the veteran's claims of 
service connection for hearing loss, 
post-traumatic headaches disorders, and 
for nose/sinus condition (also referred 
to as respiratory problems) should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




